DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 04 May 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama et al. (US 9,818,693) (hereinafter, “Toyama”).
Re: independent claim 1, Toyama discloses in figs. 13A-15C a semiconductor memory device comprising: a substrate (9) including a peripheral circuit (700); an interconnection array (including 788) disposed on the peripheral circuit; 5a cell stack structure (within region 100) disposed on the interconnection array, the cell stack structure (right side of 79) including gate electrodes (246) stacked in a vertical direction to form a cell step structure (200); and a dummy stack structure (within region 100, left side of 79 opposite cell stack structure) disposed on the interconnection array, the dummy stack structure including sacrificial layers (142, 132) stacked in the vertical 1odirection to form a dummy step structure (200) parallel to the cell step structure (see fig. 13B), wherein the interconnection array includes a first lower conductive pattern (788) including a center region overlapping with a slit (79 in fig. 13A) between the cell step structure and the dummy step structure, a first region (region of 788 extending to left side of slit 79) extending to 15overlap with the dummy step structure from the center region, and a second region (region of 788 extending to right side of slit 79) extending to overlap with the cell step structure from the center region.
Re: claim 2, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 1, wherein a width 20of the first lower conductive pattern (788) defined between a sidewall of the first region and a sidewall of the second region is wider than a width of the slit (79) defined between a sidewall of the dummy stack structure and a sidewall of the cell stack structure.
Re: claim 3, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 1, further comprising: an insulating structure (760) formed on the substrate to cover the peripheral circuit and the interconnection array; 5a doped 
Re: claim 4, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 3, wherein a bottom surface of the vertical insulating layer (74) overlaps with the doped semiconductor layer (10).
Re: claim 6, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 3, further comprising: 20a channel structure (60) penetrating the cell structure, the channel structure connected to the doped semiconductor layer (10); and a memory layer (50) formed between each of the gate electrodes (146) and the channel structure (60).
Re: claim 7, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 1, wherein the interconnection array further includes a first metal line (784) and a second metal line (786) stacked in the vertical direction between the first lower conductive pattern (788) and the peripheral circuit.
Re: claim 8, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 1, wherein the interconnection array further includes a second lower conductive pattern (788 under region 400) disposed at the same level as the first lower conductive pattern (788 under region 100), wherein a width of the second lower conductive pattern is narrower than a width 1oof the first lower conductive pattern (fig. 15A).
Re: claim 12, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 1, further comprising: cell interlayer insulating layers (132) alternately stacked with the gate 5electrodes (146) in the vertical direction; and dummy interlayer insulating layers (132) alternately stacked with the sacrificial layers (142) in the vertical direction.
Re: claim 13, Toyama discloses in figs. 13A-15C the semiconductor memory device of claim 1, wherein each of the sacrificial layers (142) comprises an insulating material (col 20 ll. 30-31).

Allowable Subject Matter
Claims 5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/7/2022